DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6, 12, 14-17 and 20 are rejected under 35 U.S.C. 35 U.S.C. §102(a)(1) as being anticipated by Zhang et al. (“Experimental Study on the Performance of Twisted Fiber Reinforced Composite Z-Pin”, 21st International Conference on Composite Materials, Xi’an, 20-25th August 2017, http://www.iccm-central.org/Proceedings/ICCM21proceedings/papers/4401.pdf).
Regarding claim 1, Zhang discloses a composite laminate (pg. 2, 1st-2nd full ¶¶ of Zhang), comprising: layers of reinforcement fibers forming a stack of composite material to be cured with a first resin (pg. 2, 1st full ¶ of Zhang, laminates made from prepreg; prepreg includes uncured resin); and a filament fastener including bundled fibers with one or more texture elements around the bundled fibers (pg. 2, 1st full ¶ of Zhang, carbon fiber tow z-pins with epoxy resin matrix; pg. 4, FIG. 7 of Zhang, z-pins twisted to form texture around tow of bundles fibers), and a second resin chemically compatible with the first resin that saturates the filament fastener (pg. 2, 1st full ¶ of Zhang, z-pins made from carbon fiber tow with epoxy resin matrix), wherein the filament fastener is configured to insert into the stack through a plurality of the layers of reinforcement fibers (pg. 2, 2nd full ¶ of Zhang, z-pins inserted into prepreg laminate), and to cure within the stack to bind the layers of the stack with the one or more texture elements of the filament fastener via bonding of the first resin and the second resin (Abstract of Zhang, z-pins co-cured with resin of laminate) to form the composite laminate with delamination resistance (Abstract of Zhang, z-pinning improves interlaminar bonding).
Regarding claim 2, Zhang discloses the composite laminate of claim 1 wherein: the one or more texture elements spiral around the bundled fibers in a helical shape (pg. 4, Fig. 7 and pg. 6, 3rd full ¶ of Zhang, z-pins have helical grooves on surface).
Regarding claim 3, Zhang discloses the composite laminate of claim 1 wherein: the filament fastener is configured to integrate within the stack during the cure to form a monolithic composite structure (pg. 2, 1st-2nd full ¶¶ of Zhang).
Regarding claim 4, Zhang discloses composite laminate of claim 1 (see analysis of claim 1 above) wherein: the filament fastener includes a tip configured to separate the reinforcement fibers as the filament fastener is inserted through a plurality of plies of the stack of composite material (pg. 2, 2nd full ¶ of Zhang, z-pins which necessarily have a tip inserted into prepreg laminate).
Regarding claim 6, Zhang discloses the composite laminate of claim 1 wherein: the stack comprises a prepreg (pg. 2, 1st full ¶ of Zhang, laminates made from prepreg).
Regarding claim 12, Zhang discloses an apparatus comprising: a filament fastener (pg. 2, 1st full ¶ of Zhang, z-pin made from carbon fiber) comprising: a core thread comprising bundled fibers (pg. 2, 1st full ¶ of Zhang, z-pin made from carbon fiber); a texture thread wrapped around the core thread in a spiral (pg. 4, Fig. 7 and pg. 6, 3rd full ¶ of Zhang, z-pins have helical grooves on surface formed by carbon fibers of tow); and a resin that saturates the filament fastener and orients the texture thread with respect to the core thread to form the filament fastener in a helical shape (pg. 2, 1st full ¶ of Zhang, z-pins made from carbon fiber with epoxy resin matrix; z-pins therefore saturated with epoxy resin which would necessarily orient the carbon fibers forming the helical grooves), the filament fastener configured to insert into a composite laminate through one or more layers of reinforcement fibers laid up as a stack of composite material (pg. 2, 2nd full ¶ of Zhang, z-pins inserted into prepreg laminate), and to cure within the stack via the resin to bind the layers with the texture thread of the filament fastener (Abstract of Zhang, z-pins co-cured with resin of laminate).
Regarding claim 14, Zhang discloses the apparatus of claim 12 (see analysis of claim 12 above) wherein: a surface area of the texture thread promotes bonding of the filament fastener to the stack of composite material during the cure to prevent delamination of the composite laminate (pg. 6, 3rd full ¶ of Zhang, helical grooves on surface of z-pins improve bridging load).
Regarding claim 15, Zhang discloses the apparatus of claim 12 wherein: the filament fastener includes a diameter configured to separate fibers of the composite laminate as the filament fastener is inserted into the composite laminate (pg. 2, 2nd full ¶ of Zhang, z-pins inserted into heated prepreg laminates to decrease insertion resistance; pins would necessarily separate fibers of prepreg laminate upon insertion).
Regarding claim 16, Zhang discloses the apparatus of claim 12 (see analysis of claim 12 above) wherein: the filament fastener is configured to integrate multiple composite laminates (pg. 2, 2nd full ¶ of Zhang, z-pins integrate two separate laminates).
Regarding claim 17, Zhang discloses the apparatus of claim 12 (see analysis of claim 12 above) wherein: the filament fastener is configured to integrate within the stack during the cure to form a monolithic composite structure (Abstract of Zhang, z-pins inserted into co-cured with resin of laminate to form composite which would necessarily be monolithic).
Regarding claim 20, Zhang discloses the apparatus of claim 12 (see analysis of claim 12 above) but does not specifically disclose that the filament fastener forms a screw, and a pitch of the filament fastener corresponds with a thickness of each layer of the composite laminate.  Moreover, Zhang discloses inserting z-pins having helical grooves on the surface into composite laminates but does not specifically disclose that the pitch of the helical grooves corresponds with a thickness of each layer of the composite laminate.  Claim 20, however, is directed to the z-pin fastener itself and not to the z-pinned composite or a method of using the z-pin fastener.  The limitation regarding the thickness of each layer of the laminate is therefore directed to the use of the fastener with a composite laminate having a thickness corresponding to the helical pitch.  As set forth in the MPEP, however, “apparatus claims cover what a device is, not what a device does.”  Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (MPEP § 2144 II).
Claim 5 is rejected under 35 U.S.C. 35 U.S.C. §102(a)(1) as being anticipated by Zhang as evidenced by Tan et al. (“Failure analysis and strengthening mechanism of Z-pinned composite T-joints under tensile loading”, J. Science and Engineering of Composite Materials, Vol. 24, No. 5, April 6, 2016).
Regarding claim 5, Zhang discloses the composite laminate of claim 1 (see analysis of claim 1 above) but do not specifically disclose that the first resin and the second resin comprise a common resin material.  Zhang, however, discloses that the z-pins include an epoxy resin matrix (pg. 2, 1st full ¶ of Zhang) and that the laminates were made from USN12500 prepregs offered by Weihai Guangwei Composites Co., Ltd (pg. 2, 1st full ¶ of Zhang).  As evidenced by Tan, USN12500 prepregs offered by Weihai Guangwei Composites Co., Ltd. are impregnated with an epoxy resin (pg. 784, left column, 2nd full ¶ of Tan).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang as applied to claim 1 above in view of Tong et al. (“3D Fibre Reinforced Polymer Composites”, Elsevier Science Ltd., 2002).
Regarding claim 7, Zhang discloses the composite laminate of claim 1 (see analysis of claim 1 above) but does not specifically disclose that the stack comprises a preform.  Moreover, Zhang discloses that the stack comprises a prepreg material (pg. 2, 1st full ¶ of Zhang).  Tong, however, discloses that z-pins can be inserted into both uncured laminates and dry fabric preforms (pg. 208, 1st full ¶ of Tong).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to substitute a preform for the prepreg in the z-pinned composite of Zhang since Tong establishes that it was known to form z-pinned composites using prepregs or preforms.  Moreover, as set forth in the MPEP, the rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art (MPEP § 2143 I B).  As evidenced by Zhang, the prior art contained a device (method, product, etc.) which differed from the claimed device by the substitution of some components (step, element, etc.) with other components.  In addition, as also evidenced by Tong, the substituted components and their functions were known in the art.  One of ordinary skill in the art could also have substituted one known element for another, and the results of the substitution would have been predictable.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang as applied to claim 12 above further in view of Jung et al. (Korean Patent Publication No. KR 10-1663142 B1, machine language translation provided and cited below).
Regarding claim 13, Zhang discloses the apparatus of claim 12 (see analysis of claim 12 above) but does not disclose the apparatus further comprising: a joint fastener: a disc body; and an array of members extending from a bottom surface of the disc body, each of the members comprising the filament fastener, wherein the array of members cure within the stack to bind the layers of the composite material.  Jung, however, discloses a plurality of z-pins provided integrally with and extending from the bottom of a base plate wherein the base plate is circular or disc shaped (FIG. 2, [0016] of Jung).  According to Jung, providing a plurality of z-pins integral with a base allows the plurality of z-pins to be inserted at the same time ([0016] of Jung).  Also according to Jung, the integration of the base into the composite improves the strength of the composite ([0016] of Jung).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to integrate a plurality of the z-pins of Zhang with a circular base as taught by Jung.  One of skill in the art would have been motivated to do so in order to allow a plurality of z-pins to be inserted into the composite at the same time and to improve the strength of the composite as taught by Jung ([0016] of Jung).
Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang as applied to claim 12 above further in view of Shi (German Patent Publication No. DE 20 2011 002397 U1, machine language translation provided and cited below).
Regarding claim 18, Zhang discloses the apparatus of claim 12 (see analysis of claim 12 above) but does not disclose that the filament fastener is spooled as a continuous thread that is inserted into the composite laminate.  Shi, however, discloses spooling z-pin material onto a roller so that the material can be unrolled and integrated into an insertion device (i.e., a needle) for insertion into a composite laminate (pg. 2 of Shi).  According to Shi, the arrangement allows for CNC control of the insertion process including the angle of insertion thereby reducing delamination of the laminate (pg. 2, [0004] of Shi).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to form the z-pin material of Zhang as a spooled continuous thread to allow insertion of the z-pins into the composite via a CNC machine as disclosed by Shi.  One of skill in the art would have been motivated to do so in order to allow for CNC control of the insertion process including the angle of insertion thereby reducing delamination of the laminate as taught by Shi (pg. 2, [0004] of Shi).  
Regarding claim 19, Shi discloses that the filament fastener is stitched into the composite laminate (pg. 2 of Shi, z-pin stitched into laminate using a hollow needle).
 Claims 1, 3, 4, 6 and 8-10 are rejected under 35 U.S.C. §103 as being unpatentable over Hoffmann et al. (“Pullout performance of circumferentially notched z-pins in carbon fiber reinforced laminates”, Composites Part A, 110, pp. 197-202, May 2018) in view of Shi.
Regarding claim 1, Hoffman discloses a composite laminate (Abstract of Hoffman, carbon fiber/epoxy laminates), comprising: layers of reinforcement fibers forming a stack of composite material to be cured with a first resin (pg. 198, right column, 2nd full ¶ of Hoffman, composite laminates are prepregs which include an uncured resin); and a filament fastener including bundled fibers with one or more texture elements around the bundled fibers (Abstract of Hoffman, z-pin made of CFRP or carbon fiber reinforced polymer; pg. 198, FIG. 2 of Hoffman, z-pin has uneven surface including texture elements; pg. 198, FIG. 4 of Hoffman, core of z-pin has bundled fibers), and a second resin that saturates the filament fastener (Abstract of Hoffman, z-pin made of CFRP or carbon fiber reinforced polymer would necessarily include resin saturating the fibers), wherein the filament fastener is configured to insert into the stack through a plurality of the layers of reinforcement fibers (pg. 198, FIG. 2 of Hoffman, z-pin has pointed tip), to form the composite laminate with delamination resistance (Abstract of Hoffman, z-pinning prevents interlayer separation).
Hoffman does not specifically disclose that the second resin (i.e., the resin in the z-pins) is chemically compatible with the first resin and wherein the filament fastener is configured to cure within the stack to bind the layers of the stack with the one or more texture elements of the filament fastener via bonding of the first resin and the second resin.  Shi, however, discloses implanting a partially cured composite rod of fiber impregnated with resin (i.e., z-pin) into a composite laminate such that crosslinking occurs between the resin of the z-pin and the resin of the laminate during curing of the z-pinned laminate ([0006] of Shi).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to use a resin for the z-pins which crosslinks with the resin in the laminates.  One of skill in the art would have been motivated to do so in order to allow crosslinking between the resin of the z-pin and the resin of the laminate during co-curing as taught by Shi ([0006] of Shi).
Regarding claim 3, Hoffman discloses that the filament fastener is configured to integrate within the stack during the cure to form a monolithic composite structure (pg. 198, right column, 2nd-3rd full ¶¶ of Hoffman, z-pinned composite laminates cured to form monolithic structure).
Regarding claim 4, Hoffman discloses that the filament fastener includes a tip configured to separate the reinforcement fibers as the filament fastener is inserted through a plurality of plies of the stack of composite material (pg. 198, FIG. 2 of Hoffman, z-pin has pointed tip which would necessarily separate the reinforcement fibers of the composite laminate).
Regarding claim 6, Hoffman discloses that the stack comprises a prepreg (pg. 198, right column, 2nd full ¶ of Hoffman, composite laminates are prepregs).
Regarding claim 8, Hoffman discloses that the filament fastener comprises a core thread of the bundled fibers with a ring texture around the core thread (pg. 198, FIG. 2 of Hoffman, z-pin has ring texture around core).
Regarding claim 9, Hoffman discloses that the ring texture is oriented on the core thread via a resin (Abstract of Hoffman, ring textured z-pin made of CFRP or carbon fiber reinforced polymer; matrix resin of z-pin would necessarily “orient” the ring texture on the core).
Regarding claim 10, Hoffman discloses that the core thread forms a central spike (pg. 198, FIG. 2 of Hoffman, z-pin has core forming central spike).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hoffman in view of Shi as applied to claim 1 above and further in view of Dolzinski et al. (U.S. Patent Application Publication No. 2013/0266765 A1).
Regarding claim 5, Shi discloses that the curing integrally embeds the filament fastener in the laminate to form a monolithic composite structure ([0006] of Shi), crosslinking occurs between the resin of the z-pin and the resin of the laminate during curing of the z-pinned laminate) but does not specifically disclose that the filament fastener and the laminate comprise a common composite material.  Dolzinski, however, discloses inserting uncured composite z-pins comprising an epoxy resin matrix into an epoxy matrix composite prepreg laminate and curing the resulting z-pinned laminate ([0044]-[0045] of Dolzinski).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to use an epoxy resin for both the laminate and the z-pin (i.e., the first and second resin materials) in order to promote compatibility and crosslinking between the components as taught by Dolzinski.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hoffman in view of Shi as applied to claim 1 above and further in view of Tong.
Regarding claim 7, Hoffman does not specifically disclose that the stack (i.e., composite laminate) comprises a preform.  Moreover, Hoffman discloses that the stack comprises a prepreg material (pg. 2, right column, 2nd full ¶ of Hoffman).  Tong, however, discloses that z-pins can be inserted into both uncured laminates and dry fabric preforms (pg. 208, 1st full ¶ of Tong).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to substitute a preform for the prepreg in the z-pinned composite of Hoffman since Tong establishes that it was known to form z-pinned composites using prepregs or preforms.  Moreover, as set forth in the MPEP, the rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art (MPEP § 2143 I B).  As evidenced by Zhang, the prior art contained a device (method, product, etc.) which differed from the claimed device by the substitution of some components (step, element, etc.) with other components.  In addition, as also evidenced by Tong, the substituted components and their functions were known in the art.  One of ordinary skill in the art could also have substituted one known element for another, and the results of the substitution would have been predictable.
Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 11, the closest prior art is to Zhang.  Zhang discloses a z-pinned composite laminate as set forth in claim 1 wherein the z-pin has a texture which forms a screw or helix (see rejection of claims 1 and 2 above over Zhang).  Neither Zhang, however, nor any of the other references of record teach or reasonably suggest a composite laminate as recited in claim 11 wherein the pitch of the filament fastener corresponds with a thickness of each layer of the composite laminate.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W. RAIMUND whose telephone number is (571) 270-7560. The examiner can normally be reached M-Th 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER W. RAIMUND
Examiner
Art Unit 1746



/CHRISTOPHER W RAIMUND/Examiner, Art Unit 1746